PER CURIAM.
The order here appealed, denying appellant’s claim for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, must be reversed and the causé remanded for consideration in light of this court’s decision and opinion in Caminita v. State, Fla.App.1964, 159 So.2d 921, filed some months after entry of the order in this cause.
The text of the appealed order and the scant record in this court intimate that appellant may, in fact, not be in custody under a sentence of the lower court. If, after the hearing necessary upon remand of the cause, this should be shown to be true, relief under Rule No. 1 in the court below would not be available.
Reversed and remanded.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.